Title: John Adams to Richard Cranch, 17 June 1782
From: Adams, John
To: Cranch, Richard


     
      
       The Hague, 17 June 1782
      
     
     “I can tell you no secrets about Peace—a Mr. Forth, a Mr. Aswald Oswald and a Mr. Greenville have been at Paris, to sound the Dispositions, but I cannot learn that they have sufficient Powers, or that they have made any serious Propositions. The work of Peace is very difficult to accomplish. The pretentions of so many Nations, are to be adjusted, that my Hopes are faint. It serves the Stocks to keep up the Talk, but I fear the English Nation is not yet sufficiently humbled, to satisfy Spain, Holland, France, the armed Neutrality and America.
     
     “Pray how is the News received of the new Alliance with the Dutch? —Is it represented as of no Importance? At least it will be allow’d of importance to prevent this Nation from taking Part against us. Their Fleet would have been much more powerfull against us than it is for us. As it is, it makes a Diversion in our favour.
     “We shall however feel the Benefit of this new Connection in every part of the World. I hope the World will one Day see, when my Head shall be in the Dust, the Measures that have been taken to accomplish it, and the Intrigues from England, Russia, Denmark &c. &c. &c. to prevent it—I should be very sorry to add—but “Suum cuique Decus Posteritas rependit.”
     “It is a Protestant, a Republican and a commercial Nation. The Hand of Providence was never more visible, than in bringing this Business to a Conclusion. A number of Circumstances have conspired, in a very remarkable manner. We shall see the Consequences of it, which will not soon come to an End.—Men and Nations have Reason to seek Assistance sometimes against the extravagant Pretensions of Friends, as well as against the Malice of Enemies. While we stood acknowledged only by one Power, a Branch of the House of Bourbon and a Catholick, we stood exposed to the Jealousy of the Enemies of that House and that Faith. This Passion will be at least diminished by this Alliance. It is our Policy to seek and obtain the Friendship of all the Powers of Europe if possible; by which means we may be neutral. We may even keep England in Awe and at Peace with us by this means but by no other. I confess it is the Object I have had most at Heart; and, it being accomplished, I wish most ardently to come home.
     “I have been desired to write a Word concerning Mr. Amory. He has lived long at Brussells and wishes to return; I have never seen him, but I believe if any one has a Claim, it is he. You know his amiable Character, and that he was never properly a Tory. He was rather a moderate Whig. I cannot advise in this matter, but I really wish he could be admitted. He has not done any thing I believe against us“.
    